Per Curiam.
This is an appeal1 from several awards of distribution arising out of a dissolution of marriage action between the parties. The defendant raises two main issues herein.2 The first of these is that the court improperly distributed the parties’ property under General Statutes § 46b-81.
At oral argument, the defendant conceded that the trial court could reasonably have reached the decision that it did. It is well settled, in domestic relations cases, that this court does not find facts. “Our function is to decide whether the decision of the trial court was ‘clearly erroneous in view of the evidence and pleadings in the whole record . . . .’ ” Gallo v. Gallo, 184 Conn. 36, 38, 440 A.2d 782 (1981).
The second argument, raised for the first time at oral argument, is that General Statutes § 46b-81 (a) and (c) are unconstitutional. The case was not tried *250on this theory, nor did the defendant’s brief include this claim. The attempt to raise such an issue only at the hearing on appeal, where neither opposing counsel nor the court has been alerted to the claim, obviously calls for invocation of the rule of Practice Book § 3063 which provides that we will not decide issues not raised at the trial court. Chaplin v. Balkus, 189 Conn. 445, 447, 456 A.2d 286 (1983).
There is no error.

 This appeal, originally filed in the Supreme Court, was transferred to this court. General Statutes § 51-199 (c).


 The defendant claims, as a third issue, that the trial court was biased against her. We find this argument to be totally without merit.